Citation Nr: 1130361	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  03-18 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypercholesterolemia.

2.  Entitlement to an initial increased rating for cervical spine spondylosis, rated as 10 percent disabling beginning February 1, 2001, and 30 percent disabling beginning May 29, 2008.

3.  Entitlement to an initial increased (compensable) rating for alopecia.

4.  Entitlement to an initial increased (compensable) rating for ovarian disability.

5.  Entitlement to an initial increased rating in excess of 10 percent for uterine fibroids removal.

6.  Entitlement to an initial increased rating in excess of 10 percent for arthritis of the metatarsal joint of the little toe of the left foot.

7.  Entitlement to an initial increased (compensable) rating for skin deformities of the left foot.
8.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to January 2001.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over the case was subsequently returned to the RO in Montgomery, Alabama.  

When this case was before the Board in April 2008, it was remanded.  It is now before the Board for further appellate action.

Since the time the case was remanded by the Board, the RO granted service connection for left knee patellofemoral syndrome and assigned a noncompensable rating in a May 2009 decision.  The Veteran's claim has been granted in full and the Veteran has not appealed this issue to the Board.  

The RO also granted service connection for chronic bronchitis and assigned a 10 percent evaluation.  The Veteran's representative argued in the August 2009 informal hearing presentation that a higher rating of 30 percent should be assigned for the Veteran's chronic bronchitis.  The Veteran has not filed a notice of disagreement with the RO for a higher rating for chronic bronchitis.  Therefore, this issue is not before the Board for consideration.  

In May 2009, the RO granted the Veteran's claims for a compensable rating for uterine fibroids removal and assigned a 10 percent evaluation.  The RO also granted a 30 percent evaluation for the Veteran's cervical spine spondylosis beginning May 29, 2008.  Despite the grant of these increased initial evaluations for these claims, the Veteran has not been awarded the highest possible evaluation.  As a result, she is presumed to be seeking the maximum possible evaluation and her claim remains in appellate status.  A.B. v. Brown, 6 Vet. App. 35 (1993).

The Board notes that although the RO assigned a 10 percent evaluation for the Veteran's arthritis of the left little toe, the May 18, 2009 RO decision does not reflect this evaluation.  This mistake is referred to the RO for proper correction, but will not prohibit the Board's adjudication.

The Veteran's claim for an initial (compensable) rating for skin deformities of the left foot was previously adjudicated by the Board in April 2008.  Even though the Veteran did not file a timely substantive appeal for this issue, the Board has taken actions to indicate to the Veteran that the issue is on appeal.  Therefore, the requirement that there be a substantive appeal is deemed waived.  Percy v. Shinseki, 23 Vet. App. 37 (2009) (U.S. Vet. App. Apr. 17, 2009) (VA waives timely filing of a substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected). 

The issue of service connection for pes planus and the issue of a higher evaluation for chronic bronchitis have been raised by the record in the August 2009 informal hearing presentation but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to an initial increased rating for cervical spine spondylosis, an initial increased (compensable) rating for alopecia, an initial increased (compensable) rating for ovarian disability, an initial increased rating in excess of 10 percent for uterine fibroids removal, an initial increased rating in excess of 10 percent for arthritis of the metatarsal joint of the little toe of the left foot, an initial increased (compensable) rating for skin deformities of the left foot, and entitlement to a total disability rating based upon individual unemployability (TDIU)  are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran does not have a current and chronic disorder attributable to a finding of hypercholesterolemia.


CONCLUSION OF LAW

Absent a disability for VA purposes attributable to a finding of hypercholesterolemia, the claim of service connection for this disorder must be denied as a matter of law.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303(c), 4.1 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist and Notify

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353- 23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Under revisions effective as of May 30, 2008, however, no duty to provide section 38 U.S.C.A. § 5103(a) notice arises when, as a matter of law, entitlement to the benefit claimed cannot be established. 38 C.F.R. § 3.159(b)(3).  As the Veteran's claim is being denied purely on a legal basis, further analysis under the cited laws and regulations is not needed in this case.  See also Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 (2001), (the Veterans Claims Assistance Act of 2000 has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter).

II.  Entitlement to service connection for hypercholesterolemia.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Also, certain chronic diseases, including cardiovascular disease, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

However, under 38 C.F.R. § 4.1, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  An elevated cholesterol level represents only a laboratory finding, and not an actual disability in and of itself for which VA compensation benefits are payable.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996).

In the present case, there is in fact no underlying disability for which service connection may be granted for high cholesterol.  The treatment records also show no evidence of heart disease.

Therefore, high cholesterol (hypercholesterolemia) alone is not a "disability" for VA compensation benefits purposes.  Lacking legal merit, the claim of entitlement to service connection for this disorder must be denied.  See generally Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Board would point that out, however, that if the Veteran develops a disability that she believes is related to high cholesterol, she is free to file a claim for service connection for such disability.


ORDER


Entitlement to service connection for hypercholesterolemia is denied.


REMAND

With respect to the claims for higher initial evaluations for uterine fibroids, ovarian cyst, 5th left toe disability, left foot deformity, alopecia and cervical spine disability, it has been over three years since the most recent VA examinations were conducted in May 2008.  VA's duty to assist a veteran includes providing a thorough and contemporaneous examination when the record does not adequately reveal the current state of the Veteran's disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007).  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 


Left Toe Disability

Furthermore, the May 2008 examination was conducted while the Veteran was recovering from surgery of her left toe.  During the examination, the Veteran indicated that she did not have pain when she moved her toe due to the pain medication she was taking due to the surgery.  The Board finds that a new examination is needed to evaluate the Veteran's left toe disability once she has recovered from her surgery as a new examination will give a more accurate account of the severity of her disability.  VA has a duty to assist veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 3.159.  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green, 1 Vet. App. at 124 (1991).  

Left-sided Impingement syndrome

The May 2008 VA examiner diagnosed the Veteran with cervical spondylosis with left-sided impingement syndrome.  The examiner also noted that the disability was "moderate."  It is unclear from the diagnosis whether the examiner was referring to the Veteran's cervical spine disability or the Veteran's left nerve impingement when describing the symptoms as moderate in severity.  Clarification from the examiner is needed before adjudication of the Veteran's neurological symptoms can be evaluated.   See 38 C.F.R. § 4.2 (2010) (stating that where an examination "report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes"); 38 C.F.R. § 19.9(a) (2010) (noting that remand is required "[i]f further evidence, clarification of the evidence, correction of a procedural defect, or any other action is essential for a proper appellate decision").  


Therefore, given the length of time since her last examinations, the Board finds that contemporaneous and thorough VA examinations should be conducted to determine the current severity of the Veteran's disabilities.  Such examination and opinion would be instructive with regard to the appropriate disposition of the claim under appellate review.  See Littke v. Derwinski, 1 Vet. App. 90 (1990).

Records

Prior to affording the Veteran additional examinations, the RO should contact the Veteran and associate with the Veteran's claims file any outstanding medical or other records relevant to the Veteran's claim that may be identified by the Veteran and that have not already been associated with the Veteran's claims file.

The May 2008 VA examiner indicated that the Veteran underwent surgery for her left toe at the Maxwell Airforce Base just prior to the VA examination.  These records are not associated with the Veteran's claims file and are relevant to her appeal.  See 38 C.F.R. § 3.159(c)(2).  These records should be obtained before adjudication of this issue.

The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); 38 C.F.R. § 3.159(c)(2).


VCAA notice
The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  However, identification of the specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with VCAA.

Hence, in addition to the actions requested above, the RO should undertake any other development and provide any further notification deemed warranted by VCAA prior to readjudicating the remanded claim.

TDIU

The Court has held that a total compensation rating based upon individual unemployability (TDIU) is encompassed in a claim for increased rating or the appeal of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the Veteran's claims for higher initial evaluations include a claim for TDIU.

The May 2008 VA examination notes that the Veteran is retired and is currently not working.  It is unclear from the record if the Veteran is retired due to her multiple service-connected disabilities.  

In light of the medical evidence of record, the Board determines that development and adjudication of the TDIU claim is essential to avoid potential prejudice to the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran and request that she identify all VA and non-VA health care providers, not already associated with the claims file, which have treated her for any of the disabilities on appeal.  The aid of the Veteran in securing these records, to include providing necessary authorizations, should be enlisted, as needed.  Specifically, records of surgery for her left toe at the Maxwell Airforce Base should be obtained.

If the requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.

2.  If indicated, the RO should take all indicated action to request that the Veteran and her representative provide additional evidence pertinent to the claim for a TDIU rating.

In particular, the RO should request that the Veteran complete and submit a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, so that VA will have information concerning her past employment.  The RO should explain the type of evidence that is the Veteran's ultimate responsibility to submit to substantiate a claim for a TDIU rating and what VA will do.

The letter should clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  After associating all outstanding records with the claims folder pursuant to the above-requested development, the RO should arrange for another VA  examination addressing her service-connected 5th left little toe disability. The claims folder, to include a copy of this entire remand, must be made available to the examiner for review.  All indicated tests and studies should be performed and all findings must be reported in detail.

Specifically, the examiner should conduct a thorough orthopedic examination of the Veteran's arthritis of the metatarsal joint of the little toe of the left foot and provide a diagnosis of any pathology found.

The examiner should also be asked to evaluate any functional loss due to pain or weakness, and to document all objective evidence of those symptoms, including muscle atrophy.  In addition, the examiner should provide an opinion on the degree of any functional loss that is likely to result from a flare-up of symptoms or on extended use.  The examiner should also document, to the extent possible, the frequency and duration of exacerbations of symptoms.

The examiner should report all other symptoms and note whether the condition is moderate, moderate severe or severe.

If the examiner is unable to provide the requested information with any degree of medical certainty, the examiner should indicate that.  The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed, to include, as appropriate, citation to specific evidence in the record, in a legible report.

4.  After associating all outstanding records with the claims folder pursuant to the above-requested development, schedule the Veteran for a VA gynecological examination to determine the current degree of severity of her uterine fibroid and any residuals of left ovarian cyst removal.  The claims file, to include a copy of this entire remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The rationale for all opinions expressed must be provided.

The examination should include whether symptoms such as pelvic pain or heavy or irregular bleeding are present, whether controlled or not controlled by treatment, whether bowel or bladder lesions are present and whether the symptoms require continuous treatment.  

5.  After associating all outstanding records with the claims folder pursuant to the above-requested development, the Veteran should be afforded a VA spine examination, with an appropriate examiner, to ascertain the history, nature, symptoms, and severity of her service-connected cervical spine disability.  The examiner must review the entire claims file in conjunction with the examination.  

The examination must include: 1) range of motion studies; 2) a discussion of the presence and extent of any ankylosis, painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups (these determinations should be expressed in terms of the degree of additional range-of-motion loss); 3) a summary of the frequency and duration of any doctor-prescribed bed rest; and (4) an analysis of the degree (mild, moderate, or severe) of any associated objective neurological abnormalities and the examiner should identify the nerves involved and severity of any neuritis, neuralgia or nerve paralysis.  

All opinions and conclusions expressed by the examiner must be supported by a complete rationale in a typewritten report.

6.  After associating all outstanding records with the claims folder pursuant to the above-requested development, the Veteran should be afforded a VA examination of the skin to determine the nature and extent of her skin disabilities, to include skin disabilities of the scalp and feet (to include a corn or callosities of the left toe).  All necessary tests should be performed.  The examiner should state the percentage of the scalp affected by alopecia.  The claims file should be made available, to include a copy of this entire remand, to the examiner for review of pertinent documents therein in conjunction with the examination.  

Measurements and concise descriptions overall and specific involvement should be provided.  Colored unretouched photos of both feet, tops and bottoms, should be taken and included in the file.  The examiner should identify and quantify the frequency, duration and outbreaks of skin disease exacerbation.  Clarification should be undertaken as to the nature of current medications, topical or otherwise; and to include whether steroidal preparations have been used, to what extent and with what success.

7.  To help avoid future remand, RO must ensure that the required actions have been accomplished (to the extent possible) in compliance with this REMAND.

If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

8. After completion of the foregoing, and after undertaking any further development deemed necessary, the RO should readjudicate the issues on appeal, in light of all pertinent evidence and legal authority.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO should furnish to the Veteran and her representative a supplemental statement of the case and afford them the appropriate opportunity for response thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


